UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1198



FRANKLIN C. REAVES, Ph.D., and others similarly situated,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES, Willie D.
Reaves; HYBERT N. STRICKLAND, individually and in his
official capacity; SHERRY RHODES, individually and in her
official capacity as Clerk of Court of Marion County; MARION
COUNTY SHERIFF’S DEPARTMENT; MARK RICHARDSON, individually
and in his official capacity as Sheriff of Marion County;
DEPUTY SMITH, individually and in his official capacity;
DEPUTY DAVIS, individually and in his official capacity;
MARION COUNTY JAIL; MARION COUNTY PRISON FARM, TIM HARPER,
individually and in his official capacity as Marion County
Administrator,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-00576-TLW)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Franklin C. Reaves, Ph.D., Appellant Pro Se.    Robert Thomas
King, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Franklin    C.    Reaves    seeks       to    appeal         the   district

court’s order denying his motion for reconsideration pursuant to

Federal Rule of Civil Procedure 60(b).                       We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the    appeal    period,   Fed.      R.   App.    P.   4(a)(5),        or    reopens   the

appeal period, Fed. R. App. P. 4(a)(6).                     “[T]he timely filing of

a     notice    of   appeal     in   a    civil    case       is   a    jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, __, 127 S. Ct.

2360, 2366 (2007).

               The district court’s order was entered on the docket

on January 20, 2009.            The notice of appeal was filed on February

20, 2009.        Because Reaves failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED



                                           3